Exhibit 99.1 VISHAY REPORTS RESULTS FOR SECOND QUARTER Revenues for Q2 2010 were $701.7 million, 9.6% higher than for Q1 2010 EPS of $0.40 for Vishay including VPG compared to EPS of $0.24 for the previous quarter Board decision to limit any post-acquisition debt/EBITDA ratio to 2.5x Cash from operations YTD was $177.6 million and capital expenditures were $49.2 million MALVERN, PENNSYLVANIA – August 3, 2010 – Dr. Felix Zandman, Executive Chairman of the Board, and Dr. Gerald Paul, President and Chief Executive Officer of Vishay Intertechnology, Inc. (NYSE: VSH), announced today that revenues for the fiscal quarter ended July 3, 2010 were $701.7 million, compared to $460.3 million for the fiscal quarter ended June 27, 2009. The net income attributable to Vishay stockholders for the fiscal quarter ended July 3, 2010 was $76.7 million, or $0.40 per diluted share, compared to a net loss attributable to Vishay stockholders of $(58.9) million, or $(0.32) per share for the fiscal quarter ended June 27, 2009. Revenues for the six fiscal months ended July 3, 2010 were $1,342.1 million, compared to $909.8 million for the six fiscal months ended June 27, 2009. The net income attributable to Vishay stockholders for the six fiscal months ended July 3, 2010 was $122.1 million, or $0.63 per diluted share, compared to a net loss attributable to Vishay stockholders of $(88.0) million, or $(0.47) per share for the six fiscal months ended June 27, 2009. Net earnings (loss) from continuing operations attributable to Vishay stockholders include various items affecting comparability, as listed on the attached reconciliation schedule. There were no such reconciling items for the fiscal quarter or six fiscal months ended July 3, 2010. Adjusted net earnings (loss) per share, which excludes these items, was $(0.10) and $(0.18) respectively for the fiscal quarter and six fiscal months ended June 27, 2009. On July 6, 2010, Vishay Intertechnology successfully completed the spin-off of Vishay Precision Group, Inc. (“VPG”) to its stockholders as an independently, publicly-traded company. Until July 6, 2010, VPG was part of Vishay Intertechnology and its assets, liabilities, results of operations, and cash flows are included in the amounts reported in the consolidated financial statements through the date of the spin-off, including as of and for the fiscal periods ending July 3, 2010, discussed above and presented on the accompanying tables. Net earnings of VPG, included in the results of Vishay Intertechnology, were $4.0 million for the second quarter of 2010. Page 1 of 10 Commenting on the results for the second quarter 2010, Dr. Paul stated, “In the second quarter 2010, our sales reached close to pre-crisis levels while orders stabilized on higher than pre-crisis levels. Inventories in the supply chain are still very low. Inventory turns at distribution reached record levels. In the quarter, all regions and all end markets remained strong to over-heated, in particular netbook, consumer and fixed telecom. Automotive showed a strong recovery.” Dr. Paul continued, “The second quarter 2010 demonstrated that Vishay has fundamentally improved its earnings power: at close to pre-crisis levels of sales our operating margin and EPS have more than doubled. While we are currently enjoying excellent market conditions, we believe in ongoing and lasting measures for expansion and cost reduction. Thinking long-term we will not invest in manufacturing capacities in order to follow every spike of demand.” Dr. Paul concluded, “The results of the second quarter 2010 and the previous quarter demonstrate that Vishay has, after three challenging years, successfully re-focused on profitability. We are positioned to reach new levels of profitability as sales return to pre-crisis levels.” Commenting on the outlook for the third quarter 2010 Dr. Paul stated, “Based on our backlog and increasing manufacturing capacities, we anticipate revenues of between $650 to $690 million at slightly improved results. Our guidance obviously excludes revenues of VPG subsequent to the spin-off.” Commenting on the Company's spin-off, R&D and acquisition activities, Dr. Felix Zandman, Executive Chairman of the Board and Chief Technical and Business Development Officer, stated, "I believe that our successful completion of the spin-off of Vishay Precision Group as an independent company is a natural evolution, which will enable each company to more effectively execute strategies and allocate resources and that will create value for stockholders of both companies.
